Citation Nr: 1516776	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  11-10 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of an eye injury, also claimed as residuals of battery acid in the eyes.

2. Entitlement to service connection for residuals of an eye injury.

3. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to April 1961 and from June 1961 to July 1969.

This case comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's electronic claims file.

The issues of entitlement to service connection for headaches and for residuals of an eye injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 2009 decision, the Board denied the Veteran's request to reopen his previously denied claim for service connection for residuals of an eye injury.  

2. Evidence received since the April 2009 Board decision was unavailable to agency decisionmakers at the time of that decision and relates to an unestablished fact necessary to establish the Veteran's claim.



CONCLUSIONS OF LAW

1. The April 2009 Board decision denying entitlement to service connection for residuals of an eye injury is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).
 
2. Evidence received since the April 2009 decision is new and material and the Veteran's previously denied claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Since the Board is granting the only claim decided today, further discussion of the VCAA is unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Except as provided in 38 U.S.C.A. § 5108,  an unappealed Board decision may not generally be reopened and allowed.  See 38 U.S.C.A. § 7104(b).  The exception to this rule authorized by § 5108 provides that, if new and material evidence is presented with respect to a previously denied claim, VA shall reopen the claim and review the former disposition of the claim.  "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).
 
"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (emphasis in original).  In deciding whether new and material evidence has been submitted, the Board considers the evidence submitted since the last final denial in light of the previously available evidence.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
 
VA received the Veteran's first claim for service connection for residuals of an eye injury in May 1979.  The AOJ denied the claim in July 1979.  In February 1999, the Veteran again sought service connection for a bilateral eye injury.  The AOJ denied this claim in a May 1999 administrative decision and, in a July 2006 rating decision, denied a second attempt to reopen the previously denied claim.  The Veteran appealed the July 2006 decision to the Board, which denied his most recent request to reopen his eye injury claim in April 2009.  The Board mailed a copy of its decision to the Veteran at the address he provided in his most recent prior written communication to VA.  

After being notified of the Board's decision, the Veteran did not seek a further appeal to the United States Court of Appeals for Veterans Claims.  Nor did he ask the Board to reconsider or vacate its decision.  Instead he filed a new claim with the AOJ, seeking compensation for headaches.  In support of this claim, the Veteran submitted a June 2009 letter from his primary care physician at a VA Medical Center, in which the physician attributed the Veteran's headaches to a March 1962 in-service eye injury involving battery acid.  This accident was the principal focus of the Veteran's previously denied eye injury claims.  Because the Veteran did not appeal the Board's decision or seek to have that decision vacated or reconsidered, the Board's decision became final on April 23, 2009, the date stamped on the face of the decision.  See 38 C.F.R. § 20.1100.  

According to the Board's April 2009 decision, evidence received since the previous May 1999 denial of service connection for residuals of an eye injury included records of treatment for four diagnosed eye conditions.  The Board refused to reopen the claim on the grounds that the new records were not material.  The Board found that the new records were not material because the records did not link any current eye diagnosis to the March 1962 battery acid accident or to any other event, injury or disease which the Veteran experienced in the Army.  The June 2009 letter from the Veteran's primary care physician is new because it was not available to the Board in April 2009.  The letter is material because, by linking the Veteran's current headaches to his March 1962 eye injury, it relates to an unestablished fact - the existence of a causal connection between a current disability and military service - which is necessary to establish his claim.  For these reasons, new and material evidence has been received to reopen the Veteran's previously denied claim for residuals of an eye injury.


ORDER

New and material evidence was received to reopen a previously denied claim for service connection for residuals of an eye injury and that claim is reopened.


REMAND

The Veteran's treatment records from a VA Medical Center confirm that he suffers from headaches.   Medical records from the time of his Army service document an injury to the Veteran's eyes caused by exposure to battery acid in March 1962.   His claims therefore depend on the existence of a causal link - or "nexus" - between the injury noted in service and his claimed disabilities.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

For assistance in deciding whether the Veteran's headaches are indeed the result of his in-service eye injury, the AOJ arranged for the Veteran to be examined by medical professionals in January and March of 2010.  After examining the Veteran and reviewing the claims file, the first examiner concluded that it is less likely than not that the Veteran's headaches are related to events which occurred in service.  In his report, the examiner wrote that "[service treatment records] do not indicate the patient being seen for chronic headaches."  Having reviewed the service treatment records, it is clear that the Veteran was treated for headaches on at least six occasions: in January 1963, February 1964, October 1967, and in January, October and November of 1968.  Both the January 1963 and the January 1968 notes suggest that, at the time of the recorded treatment, the Veteran had been suffering from headaches for three days.  The February 1964 note describes the Veteran's headaches as "severe." 

When VA undertakes to provide an examination when developing a service connection claim, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board must ensure that a medical opinion is adequate.  Id. at 312.  A medical opinion may be inadequate if it rests on an inaccurate factual premise.  Cf. Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A new medical opinion is needed in this case because the January 2010 VA examiner appears to have relied on the inaccurate factual premise that the Veteran was not treated for headaches in service.

The March 2010 VA examination report relates to the condition of the Veteran's eyes.  The report includes a summary of the Veteran's account of the March 1962 battery accident and the examination findings.  The examiner noted scars of the cornea and concluded that "corneal scars in both eyes are likely not caused by exposure to battery acid.  They could be the result of any type of injury, including minor scrapes.  Blurry vision in both eyes reported by the [V]eteran is a result of keratitis, cataracts and pigmentary changes in the macula.  History of Primary Open Angle Glaucoma versus atrophy/neuropathy."

"An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two." Monzingo (quoting Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 301 (2008)).  The examiner's claim that the Veteran's corneal scars "could be the result of any type of injury" appears to acknowledge the possibility that the March 1962 battery acid injury could be the cause of the Veteran's corneal scars, and the meaning of the examiner's reference to glaucoma and atrophy/neuropathy is unclear to the reader.  Moreover, the Veteran's medical records, both from service and more recently, mention possible illnesses or defects of the eyes which are not discussed in the examiner's report.  A May 1959 record describes "slight irregularity of the cornea."  According to the report of the July 1961 separation examination, the Veteran had "amblyopia exanopsia" or an "impairment of vision due to abnormal development, without detectable organic lesion of the eye."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 57 (32d ed. 2012).  A service treatment note from February 1964 reads: "Has had battery acid in  . . . eye one year ago.  Claims eye has never been the same since then. . . . No obvious visual anomaly can account for his amblyopic condition."  The Veteran has claimed that his March 1962 accident caused nerve trauma to his eyes, and an April 2004 eye clinic note mentions a loss of visual fields and refers to trauma.  But it is unclear whether this note was referring to trauma to the nerves surrounding the eye as a result of military service.  A VA optometry note from November 2005 refers to deteriorating visual fields in both eyes and an April 2006 VA progress note mentions "optic atrophy."  Again, the March 2010 VA examination report briefly mentions atrophy.  But there is no explanation that would allow the Board to understand the nature of the Veteran's optic atrophy and intelligently decide whether or not it is a disability related to military service.  

On remand, it will also be useful to clarify the nature of the Veteran's claim or claims.  The AOJ characterized the Veteran's case as including two claims: 
1) service connection for residuals of battery acid in eyes; and 2) service connection for headaches.  The Veteran submitted a document to VA in October 2009, indicating that he was aware that his claim for a bilateral eye condition was previously denied and that he was not attempting to reopen that claim.  Nevertheless, when the AOJ denied both claims, the Veteran's notice of disagreement indicated that he disagreed "with your denial of service connection for my headaches and the residual of battery acid in eyes."  It is possible that these are really two aspects of the same claim, i.e., the Veteran is seeking compensation for residuals of his in-service eye injury and the claimed residuals for which he seeks compensation are his headaches.  On remand, the AOJ should clarify the scope of his appeal with the Veteran.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the appellant and clarify the scope of the issues he intends to appeal.  As part of this clarification, the AOJ should ask the Veteran whether he seeks compensation for headaches for any reason other than the claim that his headaches are the result of his March 1962 in-service eye injury.  The AOJ should also inquire as to whether the Veteran claims compensation for any residuals of his in-service eye injury apart from headaches.

2. After the above development has been completed, to the extent possible, obtain an addendum opinion from the examiner who provided the March 2010 VA examination report.  The examiner should review the Veteran's claims file and all records obtained as a result of the development described in paragraph one of these instructions.  If the March 2010 examiner is not available for any reason, the AOJ should arrange to obtain a new opinion from an equally qualified person, who should provide the opinions requested below after reviewing the records and, if necessary, conducting a new examination.  

The examiner must identify and describe all illnesses or defects of the Veteran's eyes.  For each illness or defect of the eyes identified, the examiner should indicate whether it is at least as likely as not (50 percent or more probability) that each identified illness or defect had its onset during the Veteran's service in the Army or is otherwise related to service.  The examiner should also indicate whether it is at least as likely as not (50 percent or more probability) that each identified disability is the cause of the Veteran's headaches.

If the examiner concludes that an identified illness or defect of the eye - e.g., the "slight irregularity of the cornea" noted on the Veteran's May 1959 entrance examination - is unrelated to service because it existed before he joined the Army, the examiner should indicate whether it is at least as likely as not (50 percent or more probability) that such disability was aggravated or made worse during military service. 

In his or her report, the examiner should specifically consider and discuss the lay statements of the Veteran, particularly his description of the March 1962 battery acid accident.  The examiner's report should also discuss the service-treatment records, particularly the amblyopia exanopsia mentioned in the Veteran's July 1961 separation examination and the February 1964 treatment note attributing eye complaints to the Veteran almost two years after the accident.  The examiner should also describe the eye conditions identified in the post-service treatment records and in the March 2010 VA examination report, including optic atrophy, loss of visual fields, glaucoma, cataracts, corneal scars, Bjerrum scotoma and Marcus-Gunn.  The examiner should address the Veteran's claim that he has nerve trauma as a result of his in-service accident.  The examiner should further indicate whether or not he or she believes that the Veteran has nerve trauma related to the in-service accident and describe the medical reasons for that opinion.  

In the examiner's discussion of any eye conditions identified, the examiner should indicate which conditions, if any, are refractive errors of the eyes and which, if any, are acquired eye disabilities.

A comprehensive medical rationale is requested with respect to all opinions and findings entered.  If it is determined that the matters cannot be fully addressed without an examination, such examination should be scheduled.

3. After the above development has been completed, to the extent possible, obtain an addendum opinion from the examiner who provided the January 2010 VA examination report.  The examiner should review the Veteran's claims file and all records obtained as a result of the development described in paragraphs one and two of these instructions.  If the January 2010 examiner is not available for any reason, the AOJ should arrange to obtain a new opinion from an equally qualified person, who should provide the opinions requested below after reviewing the records and, if necessary, conducting a new examination.  

The examiner must opine as to whether the Veteran currently has chronic headaches.  If the answer is yes, the examiner should indicate whether it is at least as likely as not (50 percent or more probability) that the Veteran's headaches had their onset during the Veteran's service in the Army or whether headaches are the result of any disease, injury or event which occurred during such service.  

In the examiner's report, the examiner should discuss the descriptions of headaches in the Veteran's service treatment records.  The examiner should specifically consider and discuss the lay statements of the Veteran, particularly his claim that he did not experience headaches before his March 1962 in-service accident, but that he has consistently experienced headaches since then.  The examiner should also review the June 2009 letter from the Veteran's primary care physician, which attributes the Veteran's headaches to the a March 1962 eye injury.  The examiner's report should explain why he or she agrees or disagrees with the opinion of the Veteran's primary care physician.

The examiner should further opine as to whether the Veteran clearly and unmistakably had any headache disorder which preexisted his service in the Army.  The examiner should offer an opinion as to the likelihood that any event, injury or disease in service aggravated his preexisting headache disorder(s), if any.  

A comprehensive medical rationale is requested with respect to all opinions and findings entered.  If it is determined that the matters cannot be fully addressed without an examination, such examination should be scheduled.

4. After the above development has been completed, readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.
	
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


